Per Curiam.

The plea is insufficient, because it does not cover the whole complaint. It says the respondent is not liable for damages happening before a certain day ; but if she is liable for the subsequent damages, the complainant has a right to a jury.
We think proper to remark, that we are clearly of opinion that the respondent is not answerable for damage done before she became the owner of the mill-dam.1

Plea adjudged bad and the case remitted, tyc.


 See Charles v. Monson & Brimwfield Manuf. Co, 17 Pick. 70.